LOGO [g158720g0423130915811.jpg]    EXHIBIT 10.13        

October 13, 2014

Laurent Seyer

[Address]

Dear Laurent,

I am pleased to extend to you a formal offer of employment with MSCI Limited.
Those of us who had the opportunity to meet with you look forward to you joining
the MSCI team. Your position will be that of Managing Director, Global Head of
Client Coverage of MSCI Inc. (“MSCI” or the “Firm). In this position, you will
work in the London office, be an Executive Officer and member of the Firm’s
Executive Committee and report directly to Henry A. Fernandez, Chairman and
Chief Executive Officer. Your anticipated start date is December 1, 2014.

Total Reward

You will receive an annualized base salary of £355,348 pro-rated from your start
date and paid in monthly installments on or about the 26th day of each month
directly into your bank account, net of any tax and national insurance as
appropriate, under the PAYE system.

For MSCI’s fiscal year 2015, your target Total Reward will be $2,500,000 1. Your
2015 target Total Reward will consist of a year-end Above Base Compensation
(ABC) of $1,975,000. The ABC amount will be awarded in a split between cash and
long-term incentive compensation in a manner consistent with that of other
Executive Officers (excluding the CEO). Any long-term incentive compensation
award will be split between MSCI Restricted Stock Units (RSUs), Performance
Stock Units (PSUs) and/or other long-term incentive awards in a manner
consistent with that of other Executive Officers (excl. CEO). Currently,
Executive Officers receive an equity award equal to 45% of their Total Reward.

This ABC amount will be paid to you unless you voluntarily resign from the Firm
or are terminated by the Firm for cause prior to the date of payment of the cash
portion and the date of award of any long-term equity-based incentives. Any
long-term equity-based incentive award is further contingent upon your remaining
employed through the vesting dates of the long-term equity-based incentive award
and your compliance with the restrictions, cancellation provisions and other
provisions of the long-term equity-based incentive award. All payments are
subject to applicable withholdings and deductions.

 

 

 

1  Your Total Reward is determined in US dollars. As a new hire employee, you
may elect to receive the net cash component of your Above Base Compensation in
US dollars or to have it converted at the Average Exchange Rate for the year or
the Spot Exchange Rate set on or about December 31. Within the first few weeks
of the calendar year, you will be contacted with additional information and to
make your election.  

 

MSCI Limited    Ninth Floor    Ten Bishops Square    London  E1 6EG    United
Kingdom    T: +44.20.7618.2000    F: +44.20.7618.2233

 

Registered in England and Wales, No. 03981254.



--------------------------------------------------------------------------------

LOGO [g158720g0423130915811.jpg]   

 

All components of your 2015 Total Reward are contingent upon satisfactory
performance and conduct. Future Total Reward and year-end bonuses will be
payable within the sole discretion of the Firm and will continue to be payable,
at the discretion of the Firm, partially in cash and partially in the form of
long-term incentive compensation, which may consist of an equity-based award
under one of the Firm’s compensation plans.

Sign-on Awards

You will receive a one-time cash payment of £156,300 (the “Sign-on Bonus”) less
applicable withholdings and deductions. This Sign-on Bonus will be payable in
your January 2015 paycheck and is contingent upon your commencing employment
with the Firm. If you voluntarily resign or are terminated for cause (including,
without limitation, unsatisfactory performance) within twelve (12) months of
your start date, you agree to repay the Sign-on Bonus within thirty (30) days of
providing such notice of resignation or receiving such notice of termination.
You agree that in this event, the entire amount may be deducted from any
payments due to be paid to you by MSCI Limited. If these payments amount to less
than the total sign-on payment you agree to repay MSCI Limited the outstanding
balance. The Sign-on Bonus will not constitute part of your Total Reward.

You will also receive a one-time equity-based award of MSCI restricted stock
units (“RSUs”) and performance stock units (“PSUs”) valued at $500,000 to align
your interests to those of our shareholders and other Executive Officers. The
number of RSUs and PSUs you receive will be determined by dividing the award
value by the closing price of MSCI common stock on date of grant. The split
between RSUs and PSUs and the vesting of your award will be consistent with the
timing of the awards for other Executive Officers (excluding the CEO) of the
Firm. This equity-based award is subject to your continued employment with MSCI
through the respective vesting dates of the awards and to your compliance with
the restrictions and provisions of the awards. All payments are subject to
applicable withholdings and deductions.

Additional Information

This letter should be read in conjunction with the enclosed Employee Handbook
Parts One and Two and the MSCI Code of Conduct, which together with this letter
form the terms and conditions of your employment.

Notwithstanding the fact that you are employed by MSCI Limited your employment
may be seconded to whatever company in the MSCI Limited group of companies
within the UK as MSCI Limited may from time to time determine.

Hours of work

MSCI’s normal office hours are 9 a.m. to 5.30 p.m. Mondays to Fridays with an
hour for lunch. However, you shall be required to work such additional hours as
may be necessary for the proper performance of your duties and your salary is
deemed to include payment for such additional hours.

 

MSCI Limited    Ninth Floor    Ten Bishops Square    London  E1 6EG    United
Kingdom    T: +44.20.7618.2000    F: +44.20.7618.2233

 

Registered in England and Wales, No. 03981254.

 

Page 2



--------------------------------------------------------------------------------

LOGO [g158720g0423130915811.jpg]   

 

Place of work

Subject to the terms set out at section 2 of Part 1 of the Employee Handbook,
your principal place of work will be MSCI Limited’s premises in London.

Benefits

You will be enrolled automatically in the MSCI Group Personal Pension Plan from
the date you commence employment unless you confirm to us that you do not wish
to do so. If you have any questions, please contact your local HR
representative, Karen Parsons.

Members who receive Above Base Compensation may, at the discretion of MSCI,
waive part, or all, of the cash component of this into the MSCI Group Personal
Pension Plan up to the level of the HMRC allowances. You will receive further
information on this as part of MSCI’s year-end bonus waiver process.

Subject to the rules of the relevant scheme and if and to the extent that cover
is available on normal terms, you will be covered by MSCI’s Life Assurance,
Personal Accident and Disability benefits and will be eligible to become a
member of MSCI’s Medical and Dental Plans effective from your start date.

All benefits are detailed more fully in the enclosed Benefits Brochure. The
above benefit plans are at the discretion of MSCI, and the right is reserved to
review, withdraw and amend these plans, at any given time.

Holiday Entitlement

You are entitled to 30 days annual leave (plus public holidays) during each
calendar year. This will be pro-rated in your first year of service. Further
details about holiday entitlement and holiday pay are set out in section 13 of
Part 1 of the Employee Handbook.

Compliance

You will be provided with, and required to sign, the MSCI Code of Conduct and
Employee Trading Policy, which sets out your obligations concerning compliance
in further detail. This offer is contingent on you agreeing to the MSCI Code of
Conduct and Employee Trading Policy.

You understand and agree that as a condition of employment, unless you are
granted a waiver in writing by the Legal and Compliance Department you may be
required, upon the commencement of employment, to transfer any
brokerage/securities accounts that you may influence or control to a designated
institution for surveillance and review by the MSCI Legal and Compliance
Department.

 

MSCI Limited    Ninth Floor    Ten Bishops Square    London  E1 6EG    United
Kingdom    T: +44.20.7618.2000    F: +44.20.7618.2233

 

Registered in England and Wales, No. 03981254.

 

Page 3



--------------------------------------------------------------------------------

LOGO [g158720g0423130915811.jpg]   

 

Pre-employment Obligations

This offer is contingent upon the following:

Satisfactory completion of our pre-employment screening process, which includes,
but is not limited to: our obtaining references which are satisfactory to us
from your previous employer(s); academic qualification checking; professional
membership checking; your producing the necessary documentation confirming your
right to live and work in the UK in accordance with the Immigration, Asylum and
Nationality Act 2006 as amended and credit referencing. Please see enclosed
Pre-employment Screening Checklist and accompanying forms. Our pre-employment
screeners, which are currently HireRight, may contact you for more information
if necessary.

Pre-employment screening process must be completed to the satisfaction of MSCI
before you commence employment. Screening will take a minimum of three
weeks. MSCI reserves the right to withdraw this offer of employment if the
pre-employment process is not completed to its satisfaction.

In the event that you commence employment with MSCI Limited before the
satisfactory completion of the pre-employment screening process your employment
will remain subject to the satisfactory completion of that process. If the
pre-employment screening process is not completed to our satisfaction, your
employment shall terminate with immediate effect and without any obligation on
MSCI to give you notice or make you a payment in lieu of notice (notwithstanding
the notice provisions contained in the Employee Handbook) or to make you any
other payment of any kind.

It is not our intention that you should breach any contractual obligations to
any third party. By accepting this offer you warrant that you will not commit
any such breach by accepting this offer or performing your obligations for MSCI.
You are expected to familiarise yourself with any ongoing obligations that you
may owe to your current or former employer.

General

You acknowledge that in the course of your employment with the Firm, you are not
permitted to make any unauthorized use of documents or other information that
are the confidential, trade secret or proprietary information of another
individual or company (“Confidential Information”). Likewise, you may not bring
onto Firm premises any Confidential Information, whether documents or other
tangible forms, relating to your prior employers’ businesses.

Nothing in this letter should be construed as a guarantee of any particular
level of benefits, of your participation in any benefit plan, or of continued
employment for any period of time. You should understand that your employment
will be “at will,” which means that the Firm may terminate your employment for
any reason, with or without cause, at any time.

 

MSCI Limited    Ninth Floor    Ten Bishops Square    London  E1 6EG    United
Kingdom    T: +44.20.7618.2000    F: +44.20.7618.2233

 

Registered in England and Wales, No. 03981254.

 

Page 4



--------------------------------------------------------------------------------

LOGO [g158720g0423130915811.jpg]   

 

This offer letter constitutes the entire understanding and contains a complete
statement of all agreements between you and MSCI and supersedes all prior or
contemporaneous verbal or written agreements, understandings or communications
(including, without limitation, any term sheet or other summary writing relating
to your employment). You acknowledge that you have not relied on any assurance
or representation not expressly stated in this offer letter. If there is any
conflict with the benefit information included in this letter or any verbal
representation and the Plan documents or insurance contracts, the Plan documents
or insurance documents control.

Where there is any conflict between the terms of this offer letter and the
Employee Handbook, the terms of this offer letter shall take precedence.

Please confirm your acceptance of this offer by signing below and completing the
enclosed Employee Information Form. We ask that you return a signed copy of this
letter, the Employee Information Form and other documents as detailed on the
enclosed checklist to Karen Parsons in Human Resources, MSCI Limited, Ninth
Floor, Ten Bishops Square, London E1 6EG or via email: #####.#######@####.com.

Please contact Ed Redling on ###-###-####, ######.#######@####.com should you
have any questions and to confirm a convenient start date.

We are looking forward to your joining MSCI.

 

 

Very truly yours,

 

/s/ Scott A. Crum

 

Scott A. Crum

Chief Human Resources Officer

 

 

Offer Accepted and Agreed To:

    

Signed:

    

/s/ Laurent Seyer

 

         

Laurent Seyer

    

Date:

    

October 15, 2014

    

 

MSCI Limited    Ninth Floor    Ten Bishops Square    London  E1 6EG    United
Kingdom    T: +44.20.7618.2000    F: +44.20.7618.2233

 

Registered in England and Wales, No. 03981254.

 

Page 5